Per Curiam.

Upon a full review of this matter, this court finds that respondent was convicted of theft, forgery and uttering in violation of R.C. 2913.02 and 2913.31. Under Gov. Bar R. V(9)(b), a certified copy of the judgment entry of conviction is conclusive evidence of the commission of these offenses. This court accordingly concurs with the board’s finding that respondent has violated DR 1-102(A)(1), (3), (4) and (6). Wherefore, this court accepts the recommendation of the board and hereby orders that respondent be indefinitely suspended from the practice of law in the state of Ohio. Costs shall be taxed to respondent.

Judgment accordingly.

Celebrezze, C.J., Sweeney, Locher, Holmes, C. Brown, Douglas and Wright, JJ., concur.